Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims recite “[Claim 1] 1.” etc. The redundant numbering should be corrected.  
Claim 5 recites “having a proximal coupling port formed a proximal end.” This appears to be missing an “at.”
Claim 6 recites “cartridge type identifier port” without an article. It should be “the.”
Claim 6 recites “when the when the cartridge is inserted.”
Claim 9 recites “a first power and fluid coupling assembly 2004.” The number 2004 should be deleted. All other element numbers recited in claims (see e.g. Claims 11-14, 19 which also recite numbers) should be deleted. (alternately, all numbers may be referenced and placed in parentheses).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“energy storage module” in claim 10, which is interpreted as a (one or more) battery [Par. 0077].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8 recite “heating element assembly comprising a heating element assembly” on page 53/57. This self-referential statement is assumed to be a typographical error which is assumed was intended to read as “heating element assembly comprising a heating element 
Claim 1 recites “the manifold outlet” and “the manifold fluid flow path” on Page 54. There is insufficient antecedent basis for this limitation in the claim. It is unclear what features these intend to refer to.
Claims 1 and 18 recite “type date.” It is unclear what is meant by this. It is assumed this is a typographical error intended to refer to “type data.”
Claim 1 recites “the cartridge type identifier port.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 1, 3, and 4 recite “the vaporization device.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “with the cartridge type identifier port is disposed proximally from the cartridge coupling port.” It is unclear whether this means that the identifier port is disposed proximal to the coupling port (which is located at a distal end), or whether it intends to say that the identifier port is disposed at a proximal end. The former is assumed.
Claim 6 recites “the vaporization device receptacle.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the manifold outlet.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “system…wherein the…ports comprise a fluid conduit and power coupling for…coupling…and cartridge type identifier port coupled with the second port…wherein….” It is unclear what limitation is required by the “and cartridge type identifier port coupled with the second port of the at least a two port electrically programmable and electrically readable memory module” as it appears to be missing one or more verbs.
Claim 8 and 19 recite “the manifold fluid flow path”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the at least a two port electrically programmable and electrically readable memory module.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites “the proximal coupling port comprises a female threaded end for electrically and fluidly coupling with the cartridge port and a male end disposed at the distal coupling port for releasably coupling with the cartridge coupling port.” The way this is written the proximal port appears to comprise both the male and female end, but clearly this is not what is intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis [US 2016/0338407 A1] in view of Zhang et al. [US 2020/0129710 A1, hereinafter “Zhang”] and Alarcon et al. [US 2016/0366939 A1, hereinafter “Alarcon”].
 [Claim 1] as best understood
Kerdemelidis discloses:
A vaporizer system [including the cartridge shown in Fig. 1, the device body shown in Fig. 6, and having the respective controllers shown in Figs. 8-9] comprising: 
a cartridge [Fig. 1] comprising: 
a cartridge housing extending from a distal end of the cartridge to a proximal end of the cartridge [Annotated Fig. 1 below]; 

    PNG
    media_image1.png
    757
    846
    media_image1.png
    Greyscale

an elongated storage compartment [holding 128], the elongated storage compartment being configured to store a vaporizable material [128], the elongated storage compartment comprising an inner storage volume [the inner volume where 128 is located] wherein the vaporizable material is storable in the inner storage volume, wherein the inner storage volume is enclosed by the cartridge housing [Fig. 1]; 
a heating element assembly [120 and 124] disposed at a distal end of the storage compartment, the heating element assembly comprising a heating element [124] and a storage interface member [120 and 122], wherein the heating element is in thermal contact with the storage interface member [Par. 0083], wherein 
a fluid conduit [126] extending through the cartridge housing from a conduit inlet at the distal end to a conduit outlet [Annotated Fig. 1] at the proximal end, wherein the fluid conduit is fluidly connected to the heating element assembly, the fluid conduit passes through a center of the heating assembly from the distal end to the proximal end [Fig. 1]; 
an inhalation aperture [138] formed at the proximal end of the fluid conduit; 
a cartridge port [102 and 104] having two electrically insulated electrical contacts [the contacts must inherently be electrically insulated from each other, or else they would short circuit] electrically coupled with the heating element assembly [via 114] with the fluid conduit propagating through a center thereof [see above]; 

a device body [Fig. 6] comprising:
a cartridge coupling port [608] for electrically coupling to the heating element assembly through first and second electrical contacts [Par. 0088, where the contacts are the first and second communicating with the heater to provide it power] and fluidly coupling of the manifold outlet [see 112(b) above; taken to be mouthpiece 502, Fig. 5, Par. 0087] with the fluid conduit distal end [connecting with 110 which fluidly connects to the conduit distal end]; 

a control circuit assembly [518 (818 in Fig. 8) and 522 in Fig. 6] electrically coupled with the cartridge coupling port [via conductors shown in Fig. 6]; and 

 a fluid flow sensor [Par. 0083; in element 110]  fluidly facing the manifold fluid flow path [see 112(b) above. It faces the fluid flow path from 110] (“for transmitting an air flow detection signal upon detection of air flow through the air conduit” is the intended use of the flow sensor, of which the flow sensor is capable)

at least a two port electrically programmable and electrically readable memory module [814 and 816, together, Fig. 8, Par. 0091] for storing a type data  [“flavor/vape smoke profile” in memory 816] having a first port electrically coupled with one of the first and second electrical contacts of the heating assembly [at least indirectly, because it is used to control heating , Par. 0091; so the first port is the part of the memory module which contacts elements which contact the heater] and a second port electrically coupled with a control circuit assembly type identifier port [818 and the associated connector 604 in Fig. 6], 

wherein when the cartridge is inserted into the vaporization device the cartridge coupling port is coupled with the cartridge port which electrically couples the heating assembly with the control circuit assembly [Par. 0088] and the control circuit assembly type identifier port is electrically coupled with the cartridge type identifier port [902 in Fig. 9] for the control circuit assembly to serially read type data stored within the at least a two port electrically programmable and electrically readable memory module [Par. 0094], 
wherein the storage compartment, heating assembly and fluid conduit are concentrically disposed [Fig. 1]; 

wherein the fluid conduit extends along the entire length of the elongated storage compartment from the distal end to the proximal end [Fig. 1].  

Kerdemelidis fails to disclose
the storage interface member surrounds the heating element assembly, and the storage interface member includes a plurality of circumferentially spaced fluid apertures fluidly connecting the heating element assembly to the inner storage volume; the storage compartment surrounds the heating assembly and the fluid conduit;
the fluid flow sensor being in the control circuit assembly, and transmitting an air flow signal to the control circuit assembly for controllably providing of pulse width modulated electrical power to the heating assembly in dependence upon the air flow detection signal;

Regarding the storage interface member:
Zhang discloses, in a vaporizer system, a storage interface member [20, together; Fig. 3] surrounds heating element assembly [42], the storage interface member includes a plurality of circumferentially spaced fluid apertures [21] fluidly connecting the heating element assembly to the inner storage volume [“a periphery of the conductive sleeve 20 is bored with liquid conductive holes 21 for allowing the tobacco liquid to flow into the conductive sleeve 20,” Par. 0035, inner storage volume being the reservoir described in Par. 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage interface member and heating element of Kerdemelidis by replacing its “storage interface member” and heating element with the storage interface member, wick 41, and heating element 42 taught by Zhang so the storage interface member surrounds the heating element because this reduces the burnt flavor, improves heating, and reduces particle size [Zhang Pars. 0003 and 0005]. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Kerdemelidis to have apertures in the storage interface because this allows the above configuration of Kerdemelidis-Zhang to effectively conduct liquid to the wick. Furthermore, this configuration results in the storage compartment surrounds the heating assembly [as set forth in Zhang above] and the fluid conduit [as in both Kerdemelidis and Zhang].

Regarding the fluid flow sensor:
Alarcon teaches, in a vaporizer device [Figs. 1-3], a control circuit assembly [20 and 30 together] and flow sensor [30] in the control circuit assembly [which may be in the device body 18, Par. 0036] and transmitting an air flow signal to the control circuit assembly for controllably providing of pulse width modulated electrical power to the heating assembly in dependence upon the air flow detection signal [Par. 0030: “The microcontroller may be configured to log medium flow data, including mass flow, volume flow, velocity data, time data, date data, flow duration data, and the like, that are associated with the medium flow. The medium may comprise an aerosol, a gas (e.g., air), a liquid, or the like. The microcontroller may be configured not only to turn ON/OFF a heater based on such data, but to also adjust control parameters such as heater PWM or amount of liquid solution dispensed onto a heating surface.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus such that the fluid flow sensor is in the control circuit assembly as taught by Alarcon, and transmits an air flow signal to the control circuit assembly for controllably providing of pulse width modulated electrical power to the heating assembly in dependence upon the air flow detection signal, in order to allow the device to direct heating according to use, in particular to “determine flow direction and restrict or limit false activation of the heater in case the user accidentally blows into the eCig 10,” Alarcon Par. 0030]. Furthermore, PWM is a commonly known method of controlling a heater and allows the heater to control the heating element in response to air flow as set forth above.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang and Alarcon as applied to claim 1 above, and further in view of Dubief [US 2014/0334802 A1].
[Claim 2]
Kerdemelidis discloses a vaporizer system according to claim 1 but fails to disclose the device body having an air intake manifold and air conduit.
However, Dubief teaches in a vaporizer system, [401, Fig. 1], a device body [Annotated Fig. 4] comprising an air intake manifold [the parts, including ports 422, which take in air and through which the air flows in the dotted lines; Annotated Fig. 4]comprising 

    PNG
    media_image2.png
    379
    601
    media_image2.png
    Greyscale

an air conduit [the space conducting air flow between the air inlet and air outlet] propagating from an ambient air inlet [422, described in Par. 0080 as taking in ambient air] to a manifold outlet, where the manifold outlet is fluidly coupled with the fluid conduit when the cartridge coupling port is coupled with the cartridge port [Fig. 4].  The advantage of the air intake manifold is that it “result[s] in a high velocity air flow in the vicinity of the vaporizer. This results in increased cooling leading to a smaller mean particle size, more homogenous air flow leading to a smaller range of particle sizes in the aerosol, and faster aerosol formation leading to a potentially smaller aerosol generating device or system.” [Par. 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified Kerdemelidis by adding an air intake manifold to the device body, as taught by Dubief, in order to improve the cooling, particle size, homogeneity, and size of the device.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang and Alarcon as applied to claim 1 above, and further in view of Newcomb et al. (US 2017/0360098 A1, hereinafter “Newcomb”)
[Claim 3] (as best understood)
Kerdemelidis discloses a vaporizer system according to claim 1, but fails to teach the claimed cartridge receptacle.
However, Newcomb teaches, in a vaporizer system [Par. 0004], a device body [104, Fig. 1] wherein the device body comprises: 
a cartridge receptacle [114] formed within the vaporization device, the cartridge receptacle having a proximal end for receiving the cartridge [the upper part of 114 in Fig. 1], the cartridge for being inserted into the cartridge receptacle from the proximal end to a distal end thereof [Par. 0085]. Regarding the cartridge coupling port is distally disposed within the cartridge receptacle: this is taught by the above combination of Kerdemelidis and Newcomb, because the cartridge coupling port is opposite the air outlet 138 which corresponds to the top 106 in Newcomb Fig. 1. See also Newcomb Fig. 19, which shows the connectors 416 and 417 opposite 408].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis to have a cartridge receptacle as taught by Newcomb because this allows for secure use and replacement of the cartridges without the need for a separate mouthpiece. 

[Claim 4] (as best understood) 
Kerdemelidis discloses a vaporizer system according to claim 1, but fails to teach the claimed cartridge receptacle.
However, Newcomb teaches, in a vaporizer system [Par. 0004], a device body [104, Fig. 1] wherein the device body comprises: 
a cartridge receptacle [114] formed within the vaporization device [vaporizer system, see 112(b) above], the cartridge receptacle having a proximal end for receiving the cartridge [the upper part of 114 in Fig. 1], the cartridge for being inserted into the cartridge receptacle from the proximal end to a distal end thereof [Par. 0085]. Regarding the cartridge coupling port is distally disposed within the cartridge receptacle: this is taught by the above combination of Kerdemelidis and Newcomb, because the cartridge coupling port is opposite the air outlet 138 which corresponds to the top 106 in Newcomb Fig. 1. See also Newcomb Fig. 19, which shows the connectors 416 and 417 opposite 408].  Regarding the cartridge type identifier port being disposed proximally from the cartridge coupling port: ports 416 and 417 are disposed  proximate each other in Newcomb. Furthermore, the coupling port is disposed proximal to the identifier port in Kerdemelidis as set forth above.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis to have a cartridge receptacle as taught by Newcomb because this allows for secure use and replacement of the cartridges without the need for a separate mouthpiece. 

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang and Alarcon as applied to claim 1 above, and further in view of Smith et al. [US 2019/0087302 A1, hereinafter “Smith”].
[Claim 5]
the modified Kerdemelidis discloses the at least a two port electrically programmable and electrically readable memory module as set forth above, but fails to disclose a memory module adapter.  
However, Smith teaches, for a vaporizer system [200/202, Figs. 2A-2C], 
a memory module adapter [100, an adapter because it is removably placed between elements 204 and 206, and a memory module because it contains a memory, 120 Fig. 1] having a proximal coupling port [212] formed a proximal end for being coupled with a cartridge port [of 206] and a distal coupling port [210] formed at a distal end, the distal coupling port for being coupled with the cartridge coupling port [upper port of 204 which previously coupled the cartridge in Fig. 2A], the memory module adapter comprising the memory module [120].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by adding a memory module adapter as taught by Smith, and placing in it the memory of Kerdemelidis, because this allows the device to further record and understand how individuals use e-cigarettes, including improved individual user monitoring [Smith Par. 0006].

[Claim 7] 
the modified Kerdemelidis discloses the vaporizer system according to claim 5 wherein
the memory module adapter comprises the at least a two port electrically programmable and electrically readable memory module [as set forth with respect to claim 5 above, where the memory module of Kerdemelidis is placed in the adapter of Smith].
Regarding the limitation “the at least a two port electrically programmable and electrically readable memory module is for communicating through the cartridge type identifier port and control circuit assembly type identifier port using data, signaling, and power over a single conductor interface protocol”: this is the intended use of the memory module. The memory module of the modified Kerdemelidis is capable of this use as the above components are electrically connected and intended to transmit signals and power over a conductor interface as set forth in claim 1 above.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang and Alarcon and Smith as applied to claim 5 above, and further in view of Ezeoke et al. [US 20210106774 A1, hereinafter “Ezeoke”].
[Claim 6] as best understood
Smith teaches the proximal and distal coupling ports comprise 
a fluid conduit [between housing 104]  for fluidly coupling of the fluid conduit with the manifold outlet [see 112(b) above regarding manifold outlet. However, the fluid conduit connects the two parts of the device, cartridge and body; see Pars. 0056 (before) and 0060 (after)] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by adding a memory module adapter as taught by Smith, and placing in it the memory of Kerdemelidis, including a fluid conduit, because this allows the device to further record and understand how individuals use e-cigarettes, including improved individual user monitoring [Smith Par. 0006], while ensuring the device operates as it did without the adapter.
Regarding the cartridge type identifier port: As noted above with respect to claim 5, the memory of Kerdemelidis was placed in the adapter of Smith, so one of ordinary skill would realize, when combining these two as set forth above, that the  cartridge type identifier port should be coupled with the second port of the at least a two port electrically programmable and electrically readable memory module as set forth in claim 1 above, wherein the cartridge type identifier port is electrically coupled with the control circuit assembly type identifier port when the when the cartridge is inserted into the vaporization device receptacle [see 112(B) above and also claim 3 above].  
Regarding the power coupling: Smith teaches an adapter with its own battery and thus which does not need a power coupling. However, Ezeoke teaches an adapter [45, Fig. 3] which is powered by the battery 5 and connected through a control unit 6 to a heater 4 [see Fig. 5] and which thus requires a power coupling [through 454, Fig. 5] for electrically coupling of the heating element assembly [4] through first and second electrical contacts with the control circuit assembly [6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis as modified by Smith such that the adapter has a power coupling for  electrically coupling of the heating element assembly through first and second electrical contacts with the control circuit assembly as taught by Ezeoke in order to simplify the number of electrical devices required and batteries which must be replaced.

Claim(s) 8, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang, Alarcon, Dubief, Newcomb, and Smith.
[Claim 8]
the modified Kerdemelidis disclose the vaporizer system substantially as set forth with respect to claims 1, 2, 3 and 5 above.
Regarding the control circuit assembly type identifier port protruding in the cartridge receptacle proximate the cartridge coupling port: 604 Is shown as protruding away from element 518 and must make an electrical connection with the cartridge port(s). Thus, either one of the ports must protrude into the cartridge receptacle and selecting the control circuit assembly type identifier port to be the one that protrudes would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because it amounts to selecting one of two ports to protrude.
As with claim 5 above, the modified Kerdemelidis  et al. as modified by Smith teaches the control circuity assembly operating in a first mode of operation wherein when the cartridge is inserted into the cartridge receptacle without a memory module adapter [see claim 5 above and Fig. 2A of Smith] coupled with the cartridge distal end the cartridge coupling electrically couples the heating assembly with the control circuit assembly and the control circuit assembly type identifier port is other than electrically coupled with the cartridge type identifier port and in the second mode of operation with the memory module adapter is secured with the cartridge proximate the distal end [Fig. 2C, Smith, and claim 5 above], with the memory module adapter disposed between the cartridge coupling port and the cartridge port for the control circuit assembly to serially read data stored within the at least a two port electrically programmable and electrically readable memory module [as taught by Kerdemelidis with respect to claim 1 above]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by adding a memory module adapter as taught by Smith, and forming the vaporizer system such that it can operate in one mode with a module adapter and another mode without the adapter, because this allows the device to further record and understand how individuals use e-cigarettes, including improved individual user monitoring [Smith Par. 0006], while allowing the monitoring to be optional by removing the device for when a user does not wish to be monitored.
 [Claim 14] the modified Kerdemelidis discloses wherein (in the first mode of operation wherein when the cartridge is inserted into the cartridge receptacle without a memory module adapter coupled with the cartridge distal end) the cartridge coupling electrically couples the heating assembly with the control circuit assembly and the control circuit assembly type identifier port is electrically coupled with the second electrical coupling [this is the normal operation as set forth with respect to claim 1 above].  
[Claim 15] the modified Kerdemelidis discloses a vaporizer system according to claim 8 comprising a two port electrically programmable and electrically readable memory  module having a first port electrically coupled with the heating assembly and a second port electrically coupled with a cartridge type identifier port, [substantially as set forth with respect to claim 1 above]
Regarding the limitation “where data is at least one of read and written to the electrically programmable and electrically readable memory module using a 1-wire interface in the second mode of operation:” this is the intended use of the device. Data may be read or written using a one wire interface which transmits/receives data to the memory module, so the device is capable of this use.
[Claim 16] 
Kerdemelidis fails to teach the wicking element in combination with the storage interface member as claimed. However, Zhang teaches a vaporizer system comprising a wicking element [41 in Zhang as set forth above] disposed between the heating element assembly and the storage interface member [Fig. 3, storage interface member 20], wherein the heating element assembly is in thermal contact with the storage interface member, wherein the storage interface member surrounds the wicking element [substantially as set forth with respect to claim 1 above], and the storage interface member includes the plurality of circumferentially spaced fluid apertures [as set forth with respect to claim 1 above, where the storage interface member is 20 of Zhang] fluidly connecting the wicking element to the inner storage volume [substantially as set forth with respect to claim 1 above].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the system to include a wicking element in combination with the storage interface as taught by Zhang in order to allow the device to conduct liquid to the heater.
[Claim 17] 
Kerdemelidis fails to teach a porous ceramic structure. However, the modified Kerdemelidis teaches this because Zhang teaches a wick which is part of a heating element assembly [see claim 1 above] and is a  porous ceramic structure [Par. 0044] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the vaporizer system according to claim 8 of the modified Kerdemelidis such that the heating element assembly comprises a porous ceramic wick as taught by Zhang because this material is known in the art as being suitable for use as a wick in a vaporizer system, being heat resistant and able to conduct liquid as desired.

Claim(s) 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang and Alarcon, Dubief, Newcomb, and Smith as applied to claim 8 above, and further in view of Ezeoke.
[Claim 9]
the modified Kerdemelidis discloses the system substantially as set forth with respect to claim 6 (and 1, 5, and 8) above. Furthermore, the above combination necessarily results in a first “power and fluid coupling assembly” on the proximal coupling port which connects the air and fluid conduit, and a second electrical coupling of the distal coupling port which (directly or indirectly) couples the second electrical contact with the control/battery, herein defined as the two electrically insulated electrical contacts electrically coupling of the heating element assembly with the a control circuit assembly.  
[Claim 10] 
the modified Kerdemelidis discloses the vaporizer system according to claim 9 wherein the control circuit assembly comprises an energy storage module [battery 522] wherein the control circuit assembly provides pulse width modulated electrical power to the two electrically insulated electrical contacts [as set forth with respect to claim 1 above].  
[Claim 12] 
Ezeoke further teaches the proximal coupling port comprises a female threaded end (“for electrically and fluidly coupling with the cartridge port”: intended use of which the above is capable) and a male end disposed at the distal coupling port (”for releasably coupling with the cartridge coupling port”: intended use of which this is capable) [Par. 0097 and 0099]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by configuring the proximal coupling port to be a female threaded end and the distal coupling port to be a male threaded end as taught by Ezeoke in order to allow the adapter to connect to existing e-cigarette devices. Note that which end is male/female is selected based on the structure of the original vaporizer, but selecting one of these two configurations amounts to selecting one option from a limited list of options.
[Claim 13] 
the modified Kerdemelidis discloses A vaporizer system according to claim 9 wherein the proximal coupling port is fixedly coupled with the cartridge port and the distal coupling port for releasably coupling with the cartridge coupling port [see Smith Figs. 2A-2C and claims 1, 8 above. Fig. 2C shows the coupling being fixed, and the couplings are releasable as in Fig. 2B].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by adding a memory module adapter as taught by Smith, with the above coupling port types, because this allows the device to further record and understand how individuals use e-cigarettes, including improved individual user monitoring [Smith Par. 0006].
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhang, Alarcon, and Smith.
[Claim 18]
the modified Kerdemelidis discloses the vaporizer system substantially as set forth with respect to claims 1 and 5 above. Kerdemelidis discloses the cartridge having a mouthpiece [502, where the cartridge is herein defined to include the mouthpiece 502] having an inhalation aperture usable with a vaporizer device [Fig. 5]. Note that “wherein the memory module is for communicating  with the control circuit assembly through a serial data communication protocol when the cartridge port is coupled with the memory module adapter and the control circuit assembly” is the intended use of the memory module and it is capable of this use]
[Claim 20] 
the modified Kerdemelidis discloses 
A vaporizer system according to claim 18 wherein the cartridge port is fixedly coupled with the proximal coupling port [it may be fixed as shown in Fig. 2C of Smith] and wherein 
the distal coupling port for releasably coupling with the cartridge coupling port comprises one of a magnetic coupling and a threaded coupling [torsional interface, Fig. 2B and Par. 0059 of Smith]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Kerdemelidis by adding a memory module adapter as taught by Smith, with the above coupling port types, because this allows the device to further record and understand how individuals use e-cigarettes, including improved individual user monitoring [Smith Par. 0006].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerdemelidis  in view of Zhan , Alarcon, and Smith as applied to claim 18 above and further in view of Dubief, Newcomb.
[Claim 19] 
the modified Kerdemelidis discloses the vaporizer system including the device body, cartridge receptacle, and air intake manifold as set forth with respect to claims 1, 2, 3, and 8 above. (Note that “ the cartridge for being inserted into the cartridge receptacle from the proximal end to a distal end thereof” is the intended use of which the cartridge and receptacle as in claims 1-3 are capable). See claims 1-3 and 8 for explanation and motivation statement.

Claim not rejected under 35 USC § 103
Regarding claim 11, the above references do not appear to teach this feature; however, the intervening claims contain 112(b) issues which render determination of patentability premature, although if all of these issues were corrected and the objections fixed and all intervening claims incorporated into claim 11, it is possible this claim would be allowable, depending on how claim 8 is amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761